Citation Nr: 0911628	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  04-36 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to an increased (compensable) rating for 
bilateral hearing loss, prior to April 12, 2007. 

2. Entitlement to an increased rating for bilateral hearing 
loss, currently 10 percent disabling, since April 12, 2007. 


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from July 1964 to December 
1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the benefits sought on 
appeal. 

In July 2003, the Veteran requested an increase in his 
disability evaluation for bilateral hearing loss. In a 
January 2004 rating decision, the RO continued the 
noncompensable rating. In October 2006, the Board remanded 
the claim for further procedural development. In a May 2007 
rating decision, the RO increased the Veteran's rating from 
noncompensable to 10 percent, effective April 12, 2007. 

The Board remanded the claims for further development in 
November 2008. The United States Court of Appeals for 
Veterans Claims (Court) indicated that a claimant will 
generally be presumed to be seeking the maximum benefits 
allowed by law and regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded. AB v. Brown, 6 Vet. App. 35, 38 
(1992). Therefore, the claim for a compensable rating for 
bilateral hearing loss prior to April 12, 2007 and an 
increased rating for bilateral hearing loss since April 2007 
is still in appellate status.  


FINDINGS OF FACT

1. Prior to April 12. 2007, results of an August 2003 VA 
audiometric examination correspond to a level II hearing in 
the right ear and level I hearing in the left ear. 

2. Prior to April 12, 2007, results of a January 2004 VA 
audiometric examination correspond to a level II hearing in 
the right ear and level III hearing in the left ear. 



3. The results of an April 12, 2007 VA audiometric 
examination correspond to a level II hearing in the right ear 
and level V hearing in the left ear. 


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for bilateral 
hearing loss prior to April 12, 2007 have not been 
approximated. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2008). 

2. The criteria for a rating in excess of 10 percent for 
bilateral hearing loss since April 12, 2007 have not been 
approximated. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§  4.85, 
4.86(a), Diagnostic Code 6100 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a Veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a Veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the Veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the Veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued in October 2006, as a result of a Board 
remand. 

Additionally, for an increased rating claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
veteran, that to substantiate a claim, he must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect of that worsening on the veteran's employment and 
daily life. Vasquez-Flores v. Peake, 22 Vet. App 37 (2008). 
The veteran also must be notified that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which the disability compensation is being 
sought, their severity, and duration and their impact upon 
employment and daily life. Notice must also provide examples 
of the type of medical and lay evidence that the veteran may 
submit that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. The Veteran has been notified that he must show 
evidence of an increase in severity of his disability in the 
October 2006 VCAA letter sent to him. Further, that letter 
informed him of the and rating criteria for his bilateral 
hearing loss disability. Although the Veteran did not receive 
notification asking for him to present the effects his 
disability has on his employment and his daily life, he has 
presented such information in a January 2004 statement when 
he discusses how his hearing has caused great difficulty in 
his working environment and his personal life. Through 
testimony at his personal hearing in October 2004, he related 
how his hearing was so bad that he distorted conversations 
and had difficulty watching television. Since the Veteran was 
given notice that he must present worsening of his disability 
for an increased rating claim, and he has presented evidence 
of such through his testimony and his personal statement, he 
has not been prejudiced by not having received notification 
of the necessity to present this evidence. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. The 
Veteran received Dingess notification in October 2006. Also, 
since the preponderance of the evidence is against the claim, 
the appropriate disability rating and effective date to be 
assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim. The 
record includes VA treatment records and VA compensation 
examination reports. A hearing was offered, and the Veteran 
testified before a hearing officer at a personal hearing at 
the RO in October 2004. There are no known additional records 
or information to obtain. 

As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide this claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, the 
Board finds no further action is necessary to assist the 
Veteran with his claim.

Merits of the Claim - Bilateral hearing loss

The Veteran contends that his service-connected bilateral 
hearing loss disorder is more severe than the current 
evaluation reflects. He believes his disorder warrants an 
increased rating because he is not able to hear well without 
hearing aids. Having carefully considered the Veteran's 
contentions in light of the evidence of record and the 
applicable law, the Board finds that the preponderance of the 
evidence is against the claim for a compensable rating for 
bilateral hearing loss prior to April 12, 2007, and is 
against the claim for a rating in excess of 10 percent for 
bilateral hearing loss since April 12, 2007. 

Service connection was established for bilateral hearing loss 
by rating decision of  July 1988. A noncompensable rating was 
assigned, effective from January 1988. By rating decision of 
January 2004, the noncompensable rating for bilateral hearing 
loss was confirmed and continued. By rating decision of 
May 2007, the Veteran's noncompensable rating for bilateral 
hearing loss was increased to 10 percent, effective April 
12, 2007. This evaluation has been in effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables. See 38 C.F.R. 
§ 4.85(h), Table VI, Table VII.  Table VI correlates the 
average pure tone sensitivity threshold (derived from the sum 
of the 1000, 2000, 3000, and 4000-Hertz thresholds divided by 
four) with the ability to discriminate speech, providing a 
Roman numeral to represent the correlation. Each Roman 
numeral corresponds to a range of thresholds (in decibels) 
and of speech discriminations (in percentages). Level I 
represents essentially normal acuity, with Level XI 
representing profound deafness. The table is applied 
separately for each ear to derive the values used in Table 
VII. Table VII prescribes the disability rating based on the 
relationship between the values for each ear derived from 
Table VI.  See 38 C.F.R. § 4.85. 

During this appeal period, the veteran underwent a VA 
audiology examination in August 2003. Pure tone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
40
55
60
65
RIGHT
35
35
75
90

Average pure tone thresholds were 55 in the left ear and 59 
in the right ear. Speech recognition ability was 92 in the 
left ear and 96 in the right ear.  

By intersecting the column in Table VI for average puretone 
decibel loss falling between 58 and 65 with the line for 
percent of discrimination from 92 to 100, the resulting 
numeric designation for the right ear is level II. Average 
puretone threshold average between 50 and 57 with the line 
for percent of discrimination from 92 to 100 results in a 
numeric designation for the left ear at level I. Level I 
hearing acuity for the left ear combined with level II 
hearing acuity for the right ear equates to a noncompensable 
evaluation.  38 C.F.R. § 4.85, Table VII.  

The Veteran also underwent audio evaluation by VA in 
January 2004. Initially, all of the test results were not 
reported and pursuant to a Board remand, a January 2009 
addendum with the entire test results transcribed was 
presented.

Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
LEFT
45
55
65
70
RIGHT
45
40
85
95

Average pure tone thresholds were 59 in the left ear and 66 
in the right ear. Speech recognition ability was 88 in the 
left ear and 96 in the right ear.  

By intersecting the column in Table VI for average puretone 
decibel loss falling between 66 and 73 with the line for 
percent of discrimination from 92 to 100, the resulting 
numeric designation for the right ear is level II. Average 
puretone threshold average between 58 and 65 with the line 
for percent of discrimination from 84 to 90 results in a 
numeric designation for the left ear at level III. Level III 
hearing acuity for the left ear combined with level II 
hearing acuity for the right ear equates to a noncompensable 
evaluation.  38 C.F.R. § 4.85, Table VII.  

The Veteran underwent a VA audio examination in April 2007. 

Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
LEFT
55
65
70
75
RIGHT
45
50
90
100

Average pure tone thresholds were 66 in the left ear and 71 
in the right ear. Speech recognition ability was 96 in the 
left ear and 96 in the right ear.  

By intersecting the column in Table VI for average puretone 
decibel loss falling between 66 and 73 with the line for 
percent of discrimination from 92 to 100, the resulting 
numeric designation for the right ear is level II. Average 
puretone threshold average between 66 and 73 with the line 
for percent of discrimination from 92 to 100 results in a 
numeric designation for the left ear at level II. 

Pursuant to 38 C.F.R. § 4.86(a), when the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI of Table VIa, whichever 
results in the higher numeral. Each ear will be evaluated 
separately.

In this instance, the Roman numeral designation in Table VI 
between 66 and 73 with the line for percent of discrimination 
from 92 to 100 results in a numeric designation for the left 
ear at level II. In Table VIa, puretone average between 63 
and 69 warrants a numeric designation for the left ear at 
level V. Therefore, level V is used to evaluate the Veteran's 
left ear hearing, as the higher numeral is V, based on Table 
VIa, puretone threshold average only. 

Level V hearing acuity for the left ear combined with level 
II hearing acuity for the right ear equates to a 10 percent 
evaluation.  38 C.F.R. § 4.85, Table VII.  

The veteran points out that he has been provided hearing 
aids, and thus the assignment of a non-compensable evaluation 
is inconsistent with such use. However, under the law, VA may 
only consider the factors as enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 
In the context of the evaluation of service-connected hearing 
loss, the Courts have observed that that rating criteria are 
employed through "mechanical application," as applied to 
clinical test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992). Stated 
another way, the determining factor in the evaluation of 
hearing impairment is not the use of hearing aides, it is the 
audiological test results. 

Based on the foregoing, prior to April 12, 2007, no more than 
a noncompensable rating for bilateral hearing loss is 
warranted. Since April 12, 2007, no more than a 10 percent 
rating is warranted. 

Extraschedular Consideration

Finally, there is no evidence of record showing any of the 
veteran's service-connected bilateral hearing loss has 
markedly interfered with the Veteran's employment status 
beyond that interference contemplated by the assigned 
schedular disability ratings. There is also no indication 
that the Veteran's hearing loss has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal. He has not had any hospitalization during this 
appeals period for his bilateral hearing loss. The veteran's 
hearing loss disability has been shown as contemplated on a 
schedular basis.  The Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases. See Bagwell v 
. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v . Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v . Brown, 8 Vet. App. 
218, 227 (1995).

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for a compensable 
rating, prior to April 12, 2007 and a rating in excess of 
10 percent since April 12, 2007, for bilateral hearing loss, 
and the claims must be denied. Because the preponderance of 
the evidence is against the claims, the benefit of the doubt 
doctrine is not for application. See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7. 




ORDER

A compensable rating for bilateral hearing loss prior to 
April 12, 2007 is denied. 

An increased rating for bilateral hearing loss since 
April 12, 2007 is denied. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


